Citation Nr: 1542282	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a bilateral leg disability. 

6.  Entitlement to service connection for residuals of a motor vehicle accident manifested by muscle and joint pain (other than the neck, bilateral knees, and left shoulder).

7.  Entitlement to service connection for chronic fatigue syndrome.  

8.  Entitlement to service connection for obstructive sleep apnea.  

9.  Entitlement to service connection for depression. 

10.  Entitlement to service connection for Meniere's disease.

11.  Entitlement to service connection for viral gastroenteritis.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2011 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In a July 2009 rating decision, the RO decreased the disability rating for left shoulder impingement, myofascial strain, from 20 percent to 10 percent, effective October 1, 2009.  An appropriate Statement of the Case was issued to the Veteran in March 2011 regarding the reduction of the left shoulder impingement disability rating pursuant to a September 2009 Notice of Disagreement.  A March 2011 letter informed the Veteran that he had 60 days from the date of the letter to perfect an appeal as to this issue.  The Veteran did not file a timely Substantive Appeal (VA Form 9) within 60 days of the issuance of the March 2011 Statement of the Case; therefore, the issue of restoration of a 20 percent rating for left shoulder impingement, to include consideration of whether the reduction to 10 percent, effective October 1, 2009, was proper is not in appellate status, and is not before the Board.

The issues of entitlement to service connection for: 1) a right shoulder disability; 2) headaches; 3) a bilateral leg disability; 4) residuals of a motor vehicle accident manifested by muscle and joint pain (other than the neck, bilateral knees, and left shoulder); 5) Meniere's disease; and 6) viral gastroenteritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied service connection for a right shoulder disability.

2.  The Veteran did not file a timely Notice of Disagreement following the August 2006 rating decision regarding the denial of a right shoulder disability, and no new and material evidence was received by VA within one year of the mailing of the notice of the August 2006 rating decision.

2.  Evidence received since the August 2006 rating decision is new and material.  The evidence relates to unestablished facts necessary to substantiate the Veteran's claim; that is, the existence of a current disability that may be associated with the Veteran's active service.  

3.  In September 2008, the RO denied service connection for headaches, and the Veteran was informed, in writing, of the adverse decision and of appellate rights that same month.  The Veteran did not submit a Notice of Disagreement with the decision.

4.  A November 2008 VA Miscellaneous Neurological Disorder examination, received within one year of notice of the September 2008 rating decision, is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

5.  The Veteran does not have current chronic fatigue syndrome for VA purposes, and the Veteran's fatigue is a symptom of the service-connected iron deficiency anemia, which is already rated as part of the 10 percent disability rating assigned for iron deficiency anemia.  

6.  The Veteran does not have a current diagnosis of obstructive sleep apnea.  

7.  The Veteran does not have a current diagnosis of depression. 


CONCLUSIONS OF LAW

1.  An August 2006 rating decision, which denied service connection for a right shoulder disability, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The September 2008 rating decision denying service connection for headaches is not final.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, 20.1105 (2015).

4.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   New and Material Evidence - Claims to Reopen

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the prior final August 2006 and September 2008 rating decisions.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable to either claim.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Right Shoulder Disability

An unappealed August 2006 rating decision denied entitlement to service connection for a right shoulder disability on the basis that the evidence of record did not establish a current disability.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in October 2010, which was denied by the RO in a September 2011 rating decision; the Veteran has appealed.

Evidence of record at the time of the August 2006 rating decision were service treatment records, treatment records from the VAMC Columbus CBOC (July 2004 to June 2005), and a VA joints examination (April 2006).  Neither the VA examination nor post-service treatment records demonstrated the existence of a right shoulder disability.  The Veteran had full range of motion in the right shoulder despite complaints of pain.  

Since the August 2006 rating decision, VA has received new evidence including additional treatment records from VA Medical Centers (Alabama - April 2009 to December 2010; Columbus, GA - October 2008 to January 2009) and private treatment records from the Martin Army Community Hospital at Fort Benning, GA (August 2000 to March 2009, October 2013), VA examination reports (October 2008, December 2010), and statements from the Veteran and her husband.  This evidence is new because it was not in existence at the time of the August 2006 rating decision.

In pertinent part, the Board finds the statement submitted by the Veteran's husband material to the present claim.  In the December 2010 statement, the Veteran's husband asserts that the Veteran has chronic pain affecting the Veteran's shoulders resulting in swelling, and difficulties in performing household chores.  These statements are new because they have not been previously submitted.  This evidence is also material because it pertains to the basis for the prior denial, that is, a current diagnosis of a right shoulder disability, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a right shoulder disability.  See 38 C.F.R. § 3.156(a).  The reopened issue of service connection for a right shoulder disability is addressed in the Remand section below.

B.  Headaches

As noted above, when a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing a notice of disagreement within one year from the date of mailing of notice of the decision.  38 U.S.C.A. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West,13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed. Cir. 2011).

In the September 2008 rating decision, the RO denied service connection for headaches on the basis that the Veteran did not appear for the scheduled VA examination and the evidence of record did not show that the current condition (headaches) exists.  The Veteran was informed, in writing, of the adverse decision and his appellate rights that same month.  He did not submit a Notice of Disagreement with the decision.

The Veteran underwent a VA Miscellaneous Neurological Disorder examination in November 2008.  At that time, the Veteran reported first having headaches while stationed in Germany where she was treated without any specific diagnosis or profile.  The VA examiner diagnosed the Veteran with chronic history of tension headaches versus vascular headaches.  Based on this evidence, the November 2008 VA Miscellaneous Neurological Disorder examination is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period; the claim of service connection for headaches is pending and the September 2008 rating decision is not final.  38 C.F.R. § 3.156(b); Muehl, 13 Vet. App. at 161; Bond, 659 F.3d at 1368-69.

II.  Service Connection 

A.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, chronic fatigue syndrome, obstructive sleep apnea, and depression, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (1) an undiagnosed illness, or (2) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  The evidence does not show, and the Veteran does not contend that she had service in the Persian Gulf during active duty.  Accordingly, this presumption is not applicable.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Analysis

1.  Chronic fatigue syndrome 

After reviewing all the evidence, lay and medical, the Board finds that the preponderance of the evidence demonstrates that the Veteran's fatigue is a symptom of the service-connected iron deficiency anemia for which the Veteran is already compensated.  The Board finds that there is not a current disability remaining for which service connection may be granted.  For this reason, the Board concludes that service connection is not warranted for fatigue.

In an October 2008 VA Hemic Disorders examination, the Veteran complained of fatigue.  The VA examiner diagnosed the Veteran with chronic history of iron deficiency anemia (for which the Veteran is already service connected) and indicated that the problem associated with the diagnosis is fatigue.  In a November 2009 VA Hemic Disorders examination, the Veteran reported that, in the mid-1980s, she was diagnosed with anemia when she presented with tiredness.  The Veteran further reported that her energy level never improved and she always feels tired.  The VA examiner indicated that, other than causing fatigue, the Veteran's anemia has no impact on the workplace.

In determining that a disability rating of 10 percent is warranted for the Veteran's service-connected iron deficiency anemia, the RO specifically considered the Veteran's symptom of fatigue in assigning the 10 percent disability rating.  See 
38 C.F.R. § 4.117, Diagnostic Code 7700 (showing that a 10 percent rating is prescribed when Hemoglobin is 10gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath).  In short, the Veteran's resulting fatigue is encompassed by the 10 percent rating for iron deficiency anemia and is already contemplated in the current 10 percent rating for iron deficiency anemia.  38 C.F.R. § 4.117.

The Veteran is generally competent and credible to report that she experiences fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  However, she is not competent to offer an opinion that the tiredness/fatigue rises to the level of disability, is a manifestation of the same disability (anemia), or is a manifestation of a distinct disability.

The first diagnosis of anemia appeared in an April 1986 service treatment record.  Fatigue was not listed as a separate diagnosis at that time.  There was no accompanying fatigue diagnosis when the Veteran was diagnosed with anemia in April 1986, which tends to support the October 2008 VA opinion that the fatigue is a symptom of the anemia.  The lay evidence does not reach the question of whether the Veteran's fatigue is a separate disability from anemia such that it manifests in different symptomatology.  Accordingly, service connection for fatigue may not be awarded because this would result in a separate rating for the same disability.  See 38 C.F.R. § 4.117; see also Amberman, 570 F.3d at 1381.  There being no distinct disability not already service-connected resulting in fatigue, the Board concludes that service connection for fatigue must be denied on a direct basis.  See 38 C.F.R. § 3.303.

In the alternative, for VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

In this case, the Veteran has not contended that she has chronic fatigue syndrome for VA purposes, and the evidence of record is negative for any evidence showing that she has chronic fatigue syndrome for VA purposes as required by 38 C.F.R. § 4.88a.  As discussed above, the second criterion requiring the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, has not been met as fatigue is shown to be attributable to the service-connected clinical condition of iron deficiency anemia, which is already service connected.  Id.

Based on the above, the Board finds that the preponderance of the evidence shows that the Veteran's fatigue is a component of an already service-connected disability, iron deficiency anemia.  Service connection cannot be awarded because service connection is already in effect.  In addition, the Veteran does not have chronic fatigue syndrome for VA compensation purposes.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal of service connection for a disorder manifested by fatigue; therefore, the appeal must be denied and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2.  Obstructive Sleep Apnea and Depression

The Veteran asserts that she has obstructive sleep apnea and depression as a result of active service.  After a review of the evidence of record, both lay and medical, the Board does not find that the Veteran has current disabilities of obstructive sleep apnea or depression, or even persistent symptoms of obstructive sleep apnea or depression.  Here, the only evidence of record supportive of the finding that the Veteran has sleep apnea is her own assertion of the diagnosis.  The Veteran has provided self-prepared lay statements describing her day-time fatigue and difficulty breathing at night.  The Veteran is competent to provide evidence of some symptoms of obstructive sleep apnea, such as day-time fatigue and difficulty breathing at night, though not actual "apneas" because one must be awake to observe such.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  Other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apneas, as such symptoms are readily apparent.  Jandreau, 492 F.3d at 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  Importantly, however, in a December 2010 statement, the Veteran's spouse only reported that the Veteran's pain causes the Veteran to wake several times at night; he did not report that the Veteran experienced cessation of breathing during sleep.  Indeed, the Veteran has admitted that she has never undergone a sleep study and has not been diagnosed with sleep apnea.  

With respect to the claim of service connection for depression, in the October 2012 Substantive Appeal, the Veteran reported having friends that served in Southwest Asia after 1990 and that she developed depression as a result of fearing for their lives.  She also feared that she may be attacked by terrorists in the States.  She also reported watching news about comrades that were killed or seriously wounded, which also caused her fright. 

A review of the limited medical record demonstrates that the Veteran does not have a current diagnosis of depression.  Specifically, no signs of psychiatric disorder were seen on a May 1998 VA examination.  The Veteran was oriented to person, place, time and space.  She was perceived as being capable of managing benefit payments.  During evaluations with the VA CBOC, the Veteran reported being under no treatment for depression or psychosis, and did not report any symptoms.  A July 2004 PTSD screening was also negative.  In an October 2013 depression screening through the Army Community Hospital was negative.  No symptoms that could be attributed to a depressive disorder were either noted upon examination with her primary care physician or raised by the Veteran during any examination.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Court has also held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, the evidence does not demonstrate sleep apnea or depression at any point during the claim period or even recent diagnoses prior to the filing of the claims for service connection.  Consistent with this finding, neither the Veteran nor the Veteran's spouse has contended that the Veteran stops breathing during sleep.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have currently diagnosed sleep apnea or depression.  As the preponderance of the evidence is against the appeals, the benefit of the doubt doctrine is not for application, and the appeals must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The applications to reopen claims of entitlement to service connection for a right shoulder disability and headaches have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated above, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the claims of entitlement to service connection for chronic fatigue syndrome, sleep apnea, and depression, the RO provided notice to the Veteran in October 2010, prior to the initial adjudication of the claims in September 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The October 2010 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

VA satisfied its duty to assist the Veteran in the development of the claims of service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the electronic file include the Veteran's service treatment records, VA treatment reports, and lay statements.  The Veteran has not indicated that she has additional information or evidence to submit in support of her claims.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With regard to the Veteran's claims of service connection for sleep apnea and depression, there is no duty to provide a VA examination as there is no competent evidence in the record of a diagnosis of sleep apnea or depression, or even persistent assertions or recurrent symptoms of sleep apnea or depression by the Veteran or her spouse.  See 38 C.F.R. § 3.159(c)(4).  While the Veteran has provided statements regarding depression and having depression symptoms in support of the service connection claim, as discussed above, the evidence contemporaneous with treatment reveals that the Veteran does not have a diagnosis of depression.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991).  In addition, for all the service connection claims adjudicated herein, as discussed in detail above, there is sufficient competent medical evidence of record for the Board to make a decision on the claims, and the criteria for the duty to provide a medical examination and medical opinion for the claims of chronic fatigue syndrome, sleep apnea, and depression have not been met.  McLendon at 79.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals adjudicated herein.


ORDER

New material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder disability; to this extent the appeal is granted.  

The September 2008 rating decision denying service connection for headaches is not final and remains pending.

Service connection for chronic fatigue syndrome is denied. 

Service connection for obstructive sleep apnea is denied. 

Service connection for depression is denied. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a right shoulder disability, a bilateral leg disability, residuals of a motor vehicle accident manifested by muscle and joint pain (other than the neck, bilateral knees, and left shoulder), headaches, Meniere's disease, and viral gastroenteritis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Right Shoulder Disability, Bilateral Leg Disability, Residuals of a Motor Vehicle Accident Manifested by Muscle and Joint Pain

The Veteran was involved in a motor vehicle accident in July 1997 during service.  As a result of this accident, the Veteran and her spouse contend that she now experiences pain and developed disabilities affecting the Veteran's shoulders, legs, back, and various muscles and joints.  In this regard, the Veteran is already service-connected for disabilities of the neck, bilateral knees, and left shoulder.  To date, the Veteran has not been afforded an examination to determine the etiology of the right shoulder disability, bilateral leg disability, and residuals of a motor vehicle accident manifested by muscle and joint pain, if any (which are not already service-connected).  Accordingly, a VA examination is warranted.  McLendon at 79.

Headaches

Service treatment records reveal numerous complaints of headaches.  As noted above, in a November 2008 VA Miscellaneous Neurological Disorder examination, the Veteran reported first having headaches while stationed in Germany where she was treated without any specific diagnosis or profile.  The VA examiner diagnosed the Veteran with chronic history of tension headaches versus vascular headaches.  

In this case, the Veteran has also contended that headaches developed secondary to the service-connected anemia or service-connected neck disability.  See February 2007, October 2008, and May 2009 Statements.  VA must consider such a theory of entitlement if it is raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain a benefit sought for the same disability); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (VA must consider all possible theories of entitlement raised by the evidentiary record).  Here, the Veteran has not been afforded an opportunity for a VA opinion concerning the etiology of the headaches.  Regardless of the November 2008 VA examination that diagnosed chronic history of tension headaches versus vascular headaches, it is unclear from the record whether the Veteran currently has a diagnosed headache disability, and the November 2008 VA examiner did not opine as to the etiology of the diagnosed chronic history of tension headaches versus vascular headaches.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the above reasons, the Board finds that a remand for a VA medical examination is necessary to assist in determining the etiology of any current headache disability, to include the question of relationship between the headaches, if any, and the service-connected anemia or neck disability.

Meniere's Disease and Viral Gastroenteritis

In a September 2014 rating decision, the RO denied service connection for Meniere's disease and viral gastroenteritis.  In a Notice of Disagreement (VA Form 21-0958), received by VA in May 2015, the Veteran indicated that he disagreed with the September 2014 denial of service connection for Meniere's disease and viral gastroenteritis.  The appeals of service connection for Meniere's disease and viral gastroenteritis must be remanded to allow the RO to provide the Veteran with a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues of service connection for a right shoulder disability, a bilateral leg disability, residuals of a motor vehicle accident manifested by muscle and joint pain (other than the neck, bilateral knees, and left shoulder), headaches, Meniere's disease, and viral gastroenteritis are REMANDED for the following actions:

1. Provide a Statement of the Case as to the issues of service connection for Meniere's disease and viral gastroenteritis.  The Veteran should be informed that she must file a timely and adequate Substantive Appeal in order to perfect appeals of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

2. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current right shoulder disability, bilateral leg disability, residuals of a motor vehicle accident manifested by muscle and joint pain (other than the neck, bilateral knees, and left shoulder), and headaches.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history, an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability manifested as right shoulder pain, bilateral leg pain, and other muscle and joint pain (other than the neck, bilateral knees, and left shoulder for which service connection is already awarded)?

If the Veteran does not have a diagnosed disability for any of the above claimed conditions, the VA examiner should so state.

b) If the Veteran has a current disability manifested by right shoulder pain, bilateral leg pain, and other muscle and joint pain, is it as likely as not (a 50 percent or greater degree of probability) that the disability began during service or is etiologically related to active service, to include the July 1998 motor vehicle accident?

c) Does the Veteran have a current headache disability?  In rendering this opinion, the VA examiner should consider the November 2008 VA examiner's diagnosis of chronic history of tension headaches versus vascular headaches.

If the Veteran does not have a diagnosed headache disability, the VA examiner should so state.  

d) If the Veteran has a current headache disability, is it as likely as not (a 50 percent probability or greater) that the headaches began during service or is etiologically related to active service?

e) If the Veteran has a current headache disability, is it at least as likely as not (a 50 percent probability or greater) that the headaches were caused (proximately due to) or the result of the service-connected anemia or neck disability?

f) If the answer to question e) is negative, is it at least as likely as not (a 50 percent probability or greater) that the headaches were aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected anemia or neck disability?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and any additional development deemed necessary, readjudicate the claims of service connection for a right shoulder disability, a bilateral leg disability, residuals of a motor vehicle accident manifested by muscle and joint pain (other than the neck, bilateral knees, and left shoulder), and headaches in light of all the evidence of record.  If the benefits requested remain denied, the Veteran should be furnished with a Supplemental Statement of the Case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
L. M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


